AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

—_V_ FILED

. Case 4:19-cv-00595-JAS Document 2 Filed 12/23/19 Page 1 of 5°

Page 1 of 5

lh

Beech, 7 LODGED

 

 

UNITED STATES DISTRICT COURT -

Dane bic

 

 

Plaintiff? etitioner

Oniversth ofA? 2a)

 

Lobort

4 LICATION TO PROC

LOMA Cart

a oan mgd IN DIS

57) ,

gd

FRICL COURT WITHOUT PREPAYING FEES OR COSTS

rf PGi ten tat po |

for the
District of Arizona |
é
OAS [x
)
} Civil Action No.
)
)

nd wd

———

——
Cy-19-595-TUC-IAS

oo SOPY

 

DEC 23 2079

CLERK USB
DeTRSy Ge ARES Z0N

       

UR
RE

DEPUTY

 

C }
rhea
TCH
CW, MM and ai Seale
Mager a “ee

Signed:

a, Co ei tile

I am a ow pallee or petitioner mn this case antl
a

Oe te

{fae

pao

clare ,
e proceedings

oie tf ed ee Rpg: Ps I declare

Hye the information below is
ip ent IU result j

#9)

cong ete Mf’ a ons in

Do not leave any blanks: if the answe:
“none,” or “not applicable ee,

yen nee ee: Space,to answi
c

CSheegey

 

 

Ary ‘ka sign it, 4 |

 
    
 

e's docket number, oe the quesjién numbe

bate Daca me, x

Th clud

 

 

For both you and your spouse estimate the average amount of money received from antag
sources during the past 12 months. Adjust any amount that was received weekly, biweekly, quarterly,

semiarinually, or annually to show the monthly rate. Use gross amounts, that is, amo

for taxes or otherwise.

before any deductions

 

 

Income source

>

Average monthly income
amouut during the past 12

months -4

Income amount expected

next month

 

 

 

GEQ-
*
C

 

 

 

 

 

 

 

 

 

 

 

\ You Spouse You Spouse
jer TOA pH by, BER FO
- |Selfemployment V7 FA 5 t# ; 7 = 5 J I
Income from veal yyy ge rental income) § g . 5 5
Interest and dividendy L) — 5 ; 7 “ - ; aS
Gifts WS; f) $ gs ¢ 5 $ }
mmr /77) ERE
Child SRPOr wi (fT 7- 5 Ss

 

 

 

 

  

al), D Sie

abd Bons bills

hn}s

a ep yee ween, Mg,
ot

Case 4:19-cv-00595-JAS Document 2 Filed 12/23/19 Page 2 of 5

Page 2 of 5 -

AO 239 (Rey. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

Retirement (such as jocigl segurif,, pensions, annuities, , : :
insurance)” MIE $ $e $ $
Disability (such as soe say povere payments) $ $ $ 5
Unemployment paments 7 7-4 ; $ $ 5 §
Public-assistance (such as welfare)
$ $ $ $
ST 77
Other (specify): ; SL, + . go oo $ $ $

a £4

Total monthly income: $ T) | hast ‘tps al $ < G00)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2, ‘List your employment history for the past two years, most recent employer first. (Gross monthly pay is before taxes or
other deductions.)
Employer - | Address Dates of employment Gross
LO _.| monthly pay

i, _ A
7 Z b

3. List your spouse’s employment history for the past two years, most recent employer first. (Gross monthly pay is before
taxes or other deductions.) . , . : :

 

 

 

 

 

 

 

 

 

 

Employer Address ; Dates of employment * Gross
sf - ‘ monthly pay_

AL VA Ze \
Ll 7

7 — yO

 

 

 

 

 

 

 

 

 

 

 

 

 

4. How muchcash do you and your spouse have? $ s A
Below, state any money you or your spouse have in bank accounts or in any other financial institution.
Financial institution t. ' 1Type of account Amount you have Amount your
: e spouse has
i D V/A

Chase bale, Mia, rec leary | 9.59 Y t

: $ $ .
3 3

 

 

 

 

 

 

If you are a prisoner, you must attach a statement certified by the appropriate institutional officer showing all receipts,
expenditures; and balances during the last six months in your institutional accounts: If you have multiple accounts, |
perhaps because you have been in multiple institutions, attach one certified statement of each account.

‘
. Case 4:19-cv-00595-JAS Document 2 Filed 12/23/19 Page 3 of5

Page 3 of 5

AQ 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Fonn)

5. List the assets, and their values, which you own.or your spouse owns. Do not list clothing and ordinary
household furnishings.

 

Assets owned by you or your spouse

Home (Value) W/ 7

Other real estate (Value) Vi eo 1 5
Motor vehicle #/ (Value) /V, /

Make and year:

 

a4

 

 

 

 

7

 

 

 

Model:

 

 

Registration #:

Motor vehicle #2 (Value) /| \/ /- A+

- Make and year:

 

 

 

 

 

 

 

Model:

 

 

Registration #: f

Other assets (Value) . NV 1, Sd
Other assets (¥. iue) . val" | .
alue , MG

 

Sad

 

 

 

 

6. State every person, business, or organization owing you or your spouse money, and the amount owed.
Person owing you or your spouse _ Amount owed to you Amount owed to your spouse
money ;

 

 

A"

gfe L. s Zo
JS bs. f- | fj
S $ / $ fo J

7 State the persons who rely on you or your spouse for support.

 

 

 

 

 

 

 

 

 

Name (or, ifunder 18, initials only) Relationship LO Age

Nn Ke
é LZ A a

 

5

 

 

 

 

 

 
Case 4:19-cv-00595-JAS Document 2 Filed 12/23/19 Page 4 of 5

 

Page 4 of 5
AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees dr Costs (Long Form)
8. Estimate the average monthly expenses of you and your family. Show separately the amounts paid by your
spouse. Adjust any payments that are made weekly, biweekly, quarterly, semiannually, or annually to show the

monthly rate. . .

 

You

LY
{|

Your spouse

 

Rent or home-mortgage payment (including lot rented for mobile home)
Are real estate taxes included? OF Yes O No
Is property insurance included? O Yes 0 No

 

ae

Utilities (clectricity, heating fuel, water, sewer, and telephone)

 

 

Home maintenance (repairs and upkeep)

 

 

 

ss Asa b eA
Clothing $ ras

 

Laundry and dry-cleaning

 

Medical and dental expenses

 

Transportation (not including motor vehicle payments)

 

Recreation, entertainment, newspapers, magazines, etc.

 

Insurance {not deducted, from wages or included in mortgage payments)

 

Homeowner's or renter's:

 

Life:

 

Health:

 

 

Motor vehicle:

 

Other: . ; , 3 3

 

Taxes (not deducted from wages or included in mortgage payments) (specify):

 

 

 

 

 

 

 

 

 

 

 

 

 

Installment payments
Motor vehicle: ~~ ‘ ‘ ‘|s 3
vehie | _ 4 ff
Credit card (name): $ / | J 5 /
LY _
Department store (xame): . "13 f a 3 J
’ Other: Lo lg $
. py 4
Alimony, maintenance, and support paid to others 3 SY sf Sj |
¥ =
Case 4:19-cv-00595-JAS Document 2 Filed 12/23/19 Page 5of5

ee Lie

+

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying so Fiepayine Fees or C or Costs (Long Ferm)

BRE
O, &o*

Page 5 of 5

 

Regular expenses for operation of business, profession, or farm (attach detailed

“32, 9 /nA! “ed

 

 

 

 

 

 

 

 

statement)

Other (speci): [| Ss SIE (> |
Total monthly expenses: 8 5 Lare“bgt SAY. bape

9. Do you expect any major changes to your monthly income or expenses or in your assets or liabilities during the

next 12 months?
‘Yes ae If yes, describe on an attached sheet.

10. Have you spent — ‘ty te spending — any money for expenses or attomey fees in conjunction with this
0

lawsuit? Yes

11: Provide 7 other i. that will help explain why you cannot pay

5 cr,
a i‘ A et
tt toda py = fam

LSAT ¥ f .
If yes, ora Na, COV CHT

The HABE Ps

12. Identify the city and state of your legal residence.

   
 

Ao yearsof sana J

Lh) PLEAFPA 3

  
 
 

he Nk teSIOG resTOg «de at miei

io
